Exhibit 10.1

Form

[Dealer Address]                                

 

DATE: [    ], 2015 TO: InterDigital, Inc. ATTENTION:         Richard Brezski
TELEPHONE: (+1) 302.281.3621 FACSIMILE: (+1) 302-281-3761 FROM:
[                ] ATTENTION: [                ] TELEPHONE: [                ]
FACSIMILE: [                ]1 SUBJECT: Bond Hedge Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between [Dealer]
(“Dealer”)[, through its agent [Agent] (the “Agent”),]2 and InterDigital, Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below. [Dealer is authorized by the Prudential Regulation Authority
and regulated by the Financial Conduct Authority and the Prudential Regulation
Authority. Dealer is not a member of the Securities Investor Protection
Corporation (“SIPC”).]3

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. Any
reference to a currency shall have the meaning contained in Section 1.7 of the
2006 ISDA Definitions as published by ISDA. In the event of any inconsistency
between the Equity Definitions and this Confirmation, this Confirmation shall
govern. Certain defined terms used herein have the meanings assigned to them in
the Indenture to be dated on or about [    ], 2015 between Counterparty and The
Bank of New York Mellon Trust Company, N.A., as trustee (as may be amended,
modified or supplemented from time to time, but only if such amendment,
modification or supplement is consented to by Dealer in writing, the
“Indenture”) relating to USD [275],000,000 principal amount of [            ]%
senior convertible notes due 20[20] (the “Convertible Notes”) issued by
Counterparty. In the event of any inconsistency between the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture so reviewed. Subject to the foregoing, the parties further acknowledge
that references to the Indenture herein are references to the Indenture as in
effect on the date of its execution and if the Indenture is amended following
its execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1  Dealer to provide.

2  To be updated for each Dealer counterparty.

3  To be updated for each Dealer counterparty.



--------------------------------------------------------------------------------

1.        This Confirmation, together with the Agreement as defined below,
evidence a complete and binding agreement between Dealer and Counterparty as to
the terms of the Transaction to which this Confirmation relates. This
Confirmation shall be subject to an agreement (the “Agreement”) in the form of
the 2002 ISDA Master Agreement (Multicurrency—Cross Border) as if Dealer and
Counterparty had executed an agreement in such form on the date hereof (but
without any Schedule except for (i) the election of US Dollars (“USD”) as the
Termination Currency[, (ii) the election of an executed guarantee of [—]
(“Guarantor”) dated as of the Trade Date in substantially the form attached
hereto as Annex A as a Credit Support Document, (iii) the designation of
Guarantor as Credit Support Provider in relation to Dealer]4 and (iv) (a) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Counterparty and Dealer with a “Threshold Amount” of
USD15,000,000, in the case of Counterparty, and three percent of the
shareholders’ equity of [Name of Dealer’s Parent], in the case of Dealer,
(b) the phrase “or becoming capable at such time of being declared” shall be
deleted from clause (1) of such Section 5(a)(vi), and (c) the following language
shall be added to the end thereof: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”). In the event of
any inconsistency among this Confirmation, the Equity Definitions or the
Agreement, the following will prevail for purposes of the Transaction in the
order of precedence indicated: (i) this Confirmation; (ii) the Equity
Definitions; and (iii) the Agreement. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2.        The terms of the particular Transaction to which this Confirmation
relates are as follows:

General Terms:

 

Trade Date:

[    ], 2015

 

Option Style:

Modified American, as described below under “Procedures for Exercise”.

 

Option Type:

Call.

 

Buyer:

Counterparty.

 

Seller:

Dealer.

 

Shares:

The common stock, par value USD0.01 per share, of Counterparty (Ticker symbol
“IDCC”).

 

Number of Options:

As of the Trade Date, [    ] (as reduced from time to time as of each Potential
Exercise Date by the number of Exercisable Options for such Potential Exercise
Date).

 

Option Entitlement:

As of any date, a number of Shares per Option equal to [the Applicable
Percentage multiplied by] the “Conversion Rate” (as defined in the Indenture) as
of such date, but without regard to any adjustments to the “Conversion Rate”
pursuant to Section 10.03 or to Section 10.04(f) of the Indenture).

 

Strike Price:

As provided in Schedule A to this Confirmation.

    

 

4  Requested if Dealer is not the highest rated entity in group, typically from
the Parent.

 

2



--------------------------------------------------------------------------------

[Applicable Percentage:

[    ]%]

 

Premium:

As provided in Schedule A to this Confirmation.

 

Premium Payment Date:

The closing date for the initial issuance of the Convertible Notes.

 

Exchange:

The NASDAQ Global Select Market.

 

Related Exchange(s):

All Exchanges.

 

Calculation Agent:

Dealer. All determinations made by the Calculation Agent shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such written request a report (in
a commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail such determination or calculation, including,
where applicable, a description of the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models or other proprietary or confidential information used by it
for such determination or calculation.

Procedures for Exercise:

 

Potential Exercise Dates:

Notwithstanding anything to the contrary in section 3.1(c) of the Equity
Definitions, “Potential Exercise Date” shall mean each Conversion Date.

 

Conversion Dates:

Each “Conversion Date” (as defined in the Indenture).

 

Exercisable Options:

In respect of each Conversion Date, a number of Options equal to the number of
Convertible Notes in denominations of USD1,000 principal amount surrendered for
conversion on such Conversion Date in accordance with the terms of the
Indenture, subject to “Notice of Exercise” below, but no greater than the Number
of Options as of the date immediately preceding such Conversion Date.

 

Free Convertibility Date:

December 1, 2019

 

Expiration Date:

Notwithstanding anything to the contrary in section 3.1(f) of the Equity
Definitions, “Expiration Date” shall mean the earlier of (x) the last day on
which any Convertible Notes remain outstanding and (y) the maturity date of the
Convertible Notes.

 

Multiple Exercise:

Applicable, as provided under “Exercisable Options” above.

 

Automatic Exercise:

Applicable, subject to “Notice of Exercise” below.

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions or under
“Exercisable Options” above, in order to exercise any Exercisable Options,
Counterparty must notify Dealer in writing prior to 5:00 p.m., New York City
time, on the day that is at least

 

3



--------------------------------------------------------------------------------

 

two Scheduled Trading Days’ prior to the first day of the applicable Conversion
Period in respect of the Options being exercised (the “Notice Deadline”) of
(i) the number of such Options (including, if applicable, whether all or any
portion of the Convertible Notes relating to such Options are Convertible Notes
as to which additional Shares would be added to the “Conversion Rate” (as
defined in the Indenture) pursuant to Section 10.03 of the Indenture (the
“Make-Whole Convertible Notes”)), (ii) the scheduled first day of the applicable
Conversion Period and the scheduled Settlement Date, (iii) the Relevant
Settlement Method for such Options and (iv) if the Relevant Settlement Method
for such Options is not Net Share Settlement, Settlement in Shares or Settlement
in Cash (each as defined below), the fixed amount of cash per Convertible Note
that Counterparty has elected to deliver to “Holders” (as defined in the
Indenture) of the related Convertible Notes (the “Specified Cash Amount”) and
such notice shall be deemed to include the information, representations,
acknowledgements and agreements described under “Settlement Method Election
Conditions” below; provided that, notwithstanding the foregoing, such notice
(and the related automatic exercise of such Options) shall be effective if given
after the relevant Notice Deadline (but only in respect of any Options relating
to Convertible Notes with a Conversion Date occurring prior to the Free
Convertibility Date), but prior to 5:00 p.m. (New York City time) on the fifth
Trading Day of such Conversion Period, in which case the Calculation Agent shall
have the right to adjust the relevant settlement obligations of Dealer as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and reasonable expenses incurred by Dealer
or its affiliates in connection with hedging activities (including the unwinding
of any hedge position) as a result of its not having received such notice prior
to the Notice Deadline; provided further that (I) in respect of any Options
relating to Convertible Notes with a Conversion Date occurring on or after the
Free Convertibility Date, (A) such notice may be given on or prior to the
Scheduled Trading Day immediately preceding the Expiration Date and need only
specify the information required in clause (i) above, and (B) if the Relevant
Settlement Method for such Options is not Net Share Settlement, Dealer shall
have received a separate notice (the “Notice of Final Settlement Method”) in
respect of all such Convertible Notes before 5:00 p.m., New York City time, on
or prior to the Free Convertibility Date specifying the information required in
clauses (iii) and (iv) above and such notice shall be deemed to include the
information, representations, acknowledgements and agreements described under
“Settlement Method Election Conditions” below.

Settlement Terms:

 

Settlement Method:

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method.
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act and the rules
and regulations thereunder, in respect of any election of a settlement

 

4



--------------------------------------------------------------------------------

 

method with respect to the Convertible Notes.

 

Relevant Settlement Method:

In respect of any Option:

 

  (i) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note (A) entirely in Shares pursuant to
Section 10.02(b) of the Indenture (together with cash in lieu of fractional
Shares) (such settlement method, “Settlement in Shares”); (B) in a combination
of cash and Shares pursuant to Section 10.02(b) of the Indenture with a
Specified Cash Amount less than USD 1,000 (such settlement method, “Low Cash
Combination Settlement”); or (C) in a combination of cash and Shares pursuant to
Section 10.02(b) of the Indenture with a Specified Cash Amount equal to
USD 1,000, then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;

 

  (ii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 10.02(b) of the Indenture with a Specified Cash Amount
greater than USD 1,000, then the Relevant Settlement Method for such Option
shall be Combination Settlement; and

 

  (iii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to
Section 10.02(b) of the Indenture (such settlement method, “Settlement in
Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement.

 

Settlement Method Election Conditions:

For any Relevant Settlement Method other than Net Share Settlement with a
Specified Cash Amount equal to USD 1,000, the Notice of Exercise or Notice of
Final Settlement Method for such Option, as applicable, shall be deemed to
contain:

 

  (i) a representation that, on the date of such Notice of Exercise or Notice of
Final Settlement Method, as applicable, none of Counterparty and its officers
and directors is aware or in possession of any material non-public information
with respect to Counterparty or the Shares;

 

  (ii) a representation that Counterparty is electing the settlement method for
the related Convertible Note and such Relevant Settlement Method in good faith
and not as part of a plan or scheme to evade the prohibitions of Rule 10b-5
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

  (iii) a representation that Counterparty has not entered into or altered any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction;

 

 

(iv) a representation that Counterparty is not electing the settlement method
for the related Convertible Note and such Relevant Settlement Method to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act; and

 

5



--------------------------------------------------------------------------------

 

(v) an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related
Convertible Note and such Relevant Settlement Method shall be made at Dealer’s
sole discretion and for Dealer’s own account and (B) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

 

Net Share Settlement:

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, in lieu of the obligations set forth in Sections 8.1 and
9.1 of the Equity Definitions, Dealer will deliver to Counterparty, on the
relevant Settlement Date for each such Option, an aggregate number of Shares
and, if any, cash in lieu of fractional shares as provided below (the “Net Share
Settlement Amount”) equal to the sum for each Trading Day during the applicable
Conversion Period for each such Option of a number of Shares of each such
Trading Day equal to (i) the Daily Option Value for such Trading Day, divided by
(ii) the VWAP Price on such Trading Day, divided by (iii) the number of Trading
Days in the applicable Conversion Period; provided that in no event shall the
Net Share Settlement Amount for any Option exceed a number of Shares equal to
the Applicable Limit for such Option divided by the Applicable Limit Price on
the Settlement Date for the Option.

 

  Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the VWAP Price for
the last Trading Day of the applicable Conversion Period.

 

Combination Settlement:

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, in lieu of the obligations set forth in Sections 8.1 and
9.1 of the Equity Definitions, Dealer will deliver to Counterparty, on the
relevant Settlement Date for each such Option:

 

  (i) cash (the “Combination Settlement Cash Amount”) equal to the sum for each
Trading Day during the applicable Conversion Period for such Option of an amount
for each such Trading Day (the “Daily Combination Settlement Cash Amount”) equal
to (A) the lesser of [(1) the product of (x) the Applicable Percentage and (y)]
the Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value,
divided by (B) the number of Trading Days in the applicable Conversion Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Trading Day, the Daily Combination Settlement Cash
Amount for such Trading Day shall be deemed to be zero; and

 

 

(ii) an aggregate number of Shares (the “Combination Settlement Share Amount”)
equal to the sum for each Trading Day during the applicable Conversion Period
for such Option of a number of Shares for each such Trading Day (the “Daily
Combination Settlement Share Amount”) equal to (A) the Daily Option Value on
such Trading Day minus the Daily Combination Settlement Cash Amount for such
Trading Day (the remainder, the “Daily Share Value”), divided by (B) the VWAP
Price on such

 

6



--------------------------------------------------------------------------------

 

Trading Day, divided by (C) the number of Trading Days in the applicable
Conversion Period; provided that if the calculation in clause (A) above results
in zero or a negative number for any Trading Day, the Daily Combination
Settlement Share Amount for such Trading Day shall be deemed to be zero.

 

  provided, however, if the sum of (x) the Combination Settlement Cash Amount
for any Option and (y) the sum for each Trading Day during the applicable
Conversion Period for such Option of the quotient of the Daily Share Value on
such Trading Day divided by the number of Trading Days in such Conversion Period
exceeded the Applicable Limit for such Option, the Combination Settlement Share
Amount for such Option shall be reduced by a number of Shares equal to the
amount of such excess divided by the Applicable Limit Price on the Settlement
Date for the Option, and if the amount of such excess is greater than such
Combination Settlement Share Amount, the Combination Settlement Cash Amount
shall be reduced by such excess.

 

  Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the VWAP Price for
the last Trading Day of the applicable Conversion Period.

 

Cash Settlement:

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum for each Trading Day during
the applicable Conversion Period for such Option of (i) the Daily Option Value
for such Trading Day, divided by (ii) the number of Trading Days in the
applicable Conversion Period; provided, however, that in no event shall the Cash
Settlement Amount for any Option exceed the Applicable Limit for such Option.

 

Daily Option Value:

For any Trading Day, an amount equal to (i) the Option Entitlement on such
Trading Day, multiplied by (ii)(x) the VWAP Price on such Trading Day minus
(y) the Strike Price on such Trading Day; provided that if the calculation
contained in clause (ii) above results in a negative number, the Daily Option
Value for such Trading Day shall be deemed to be zero. In no event will the
Daily Option Value be less than zero.

 

Applicable Limit:

For any Option, an amount of cash equal to [the Applicable Percentage multiplied
by] the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for the Option,
over (ii) USD 1,000.

 

Applicable Limit Price:

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page IDCC: US <equity> (or any successor thereto).

 

Trading Day:

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the

 

7



--------------------------------------------------------------------------------

 

Shares are not then listed on the Exchange, on the principal other U.S. national
or regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a U.S. national or regional securities exchange,
on the principal other market on which the Shares are then traded. If the Shares
are not so listed or traded, “Trading Day” means a Business Day.

 

Scheduled Trading Day:

A day that is scheduled to be a Trading Day on the primary U.S. national
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Trading Day” means a Business Day.

 

Business Day:

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

  “‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 p.m. New York
City time on any Scheduled Trading Day for the Shares for more than one
half-hour period in the aggregate during regular trading hours of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by the relevant stock exchange or otherwise) in the Shares or
in any options, contracts or futures contracts relating to the Shares.”

 

VWAP Price:

On any Trading Day, the per Share volume-weighted average price as displayed on
Bloomberg page (or any successor thereto) “IDCC <equity> AQR” in respect of the
period from 9:30 a.m. to 4:00 p.m., New York City time, on such Trading Day (or
if such volume-weighted average price is unavailable at such time, the market
value of one Share on such Trading Day, as determined by the Calculation Agent
using a volume-weighted method). For the avoidance of doubt, the VWAP Price will
be determined without regard to after-hours trading or any other trading outside
of the regular trading session hours.

 

Conversion Period:

For any Option and regardless of the Settlement Method applicable to such
Option:

 

  (i) if the related Conversion Date occurs prior to the Free Convertibility
Date, the [20] consecutive Trading Days commencing on, and including, the
[third] Trading Day immediately following such Conversion Date; provided that if
the Notice of Exercise for such Option specifies that Settlement in Shares or
Low Cash Combination Settlement applies to the related Convertible Note, the
Conversion Period shall be the [40th] consecutive Trading Day period commencing
on, and including, the [third] Trading Day immediately following the receipt of
such Notice of Exercise;

 

8



--------------------------------------------------------------------------------

  (ii) if the related Conversion Date occurs on or following the Free
Convertibility Date, the [20] consecutive Trading Days commencing on, and
including, the [22nd] Scheduled Trading Day immediately prior to the “Maturity
Date” (as defined in the Indenture); provided that if the Notice of Exercise or
Notice of Final Settlement Method, as applicable, for such Option specifies that
Settlement in Shares or Low Cash Combination Settlement applies to the related
Convertible Note, the Conversion Period shall be the [40th] consecutive Trading
Days commencing on, and including, the [42nd] Scheduled Trading Day immediately
prior to the “Maturity Date”.

 

Settlement Date:

For any Option, the third Business Day immediately following the final Trading
Day of the applicable Conversion Period for such Option.

 

Settlement Currency:

USD.

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.4 (except that “Settlement Date” shall be as defined above, unless a
Settlement Disruption Event prevents delivery of such Shares on that date),
9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions shall be
applicable as if “Physical Settlement” applied to the Transaction.

 

Representation and Agreement:

Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

Discretionary Adjustments:

In respect of any Relevant Settlement Method, if Counterparty is permitted to or
required to exercise discretion under the terms of the Indenture with respect to
any determination, calculation or adjustment relevant to conversion of the
Convertible Notes including, but not limited to, the volume-weighted average
price of the Shares (but, for the avoidance of doubt, other than for
determinations referred to under the heading “Method of Adjustment” below),
Counterparty shall consult with Dealer with respect thereto.

Share Adjustments:

 

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions (and, for the avoidance of doubt, in lieu of any
adjustments pursuant to such section), upon the occurrence of any Potential
Adjustment Event (for the avoidance of doubt, other than an increase in the
“Conversion Rate” pursuant to Sections 10.03 and 10.04(f) of the Indenture), the
Calculation Agent will make a corresponding adjustment to any one or more of the
Strike Price, Number of Options, the Option Entitlement and any

 

9



--------------------------------------------------------------------------------

 

other variable relevant to the exercise, settlement, payment or other terms of
the Transaction. Counterparty agrees that it will notify Dealer prior to the
effectiveness of any such adjustment and, to the extent such adjustment requires
an exercise of discretion by Counterparty under the terms of the Indenture, it
shall exercise such discretion in good faith and in a commercially reasonable
manner and promptly provide the Calculation Agent with any additional
information it reasonably requests about the Counterparty’s calculations and
methodology for such adjustment[; provided that notwithstanding the foregoing,
if any Potential Adjustment Event occurs during the Conversion Period but no
adjustment was made to any Convertible Note under the Indenture because the
relevant “Holder” (as defined in the Indenture) was deemed to be a record owner
of the underlying Shares on the related Conversion Date, then the Calculation
Agent shall make an adjustment, as determined by it, to the terms hereof in
order to account for such Potential Adjustment Event.]

 

Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
Sections 10.04(a), (b), (c), (d) and (e) and 10.08 of the Indenture, that would
result in an adjustment to the “Conversion Rate” (as defined in the Indenture)
of the Convertible Notes; provided that in no event shall there be any
adjustment hereunder as a result of an adjustment to the “Conversion Rate”
pursuant to Section 10.03 or Section 10.04(f) of the Indenture.

Extraordinary Events:

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.05 of the
Indenture.

 

Notice of Merger Consideration:

Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of the Shares), Counterparty
shall promptly notify the Calculation Agent in writing of the types and amounts
of consideration that holders of Shares have affirmatively elected to receive
upon consummation of such Merger Event; provided that in no event shall the date
of such notification be later than the date on which such Merger Event is
consummated.

 

Consequences of Merger Events:

Notwithstanding Section 12.2 of the Equity Definitions (and, for the avoidance
of doubt, in lieu of any adjustments or other consequences pursuant to such
section), upon the occurrence of a Merger Event, with respect to any adjustment
made or effective under the terms of the Indenture as a result of such Merger
Event pursuant to Section 10.05 of the Indenture, the Calculation Agent shall
make a corresponding adjustment in respect of such adjustment under the
Indenture to any one or more of the nature of the Shares, the Strike Price, the
Number of Options, the Option Entitlement and any other variable relevant to the
exercise, settlement, payment or other terms of the Transaction, as applicable;
provided, however, that such adjustment shall be made without regard to any
adjustment to the “Conversion Rate” (as defined in the

 

10



--------------------------------------------------------------------------------

 

Indenture) for the issuance of additional shares as set forth in Section 10.03
or Section 10.04(f) of the Indenture.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re- traded or re-quoted on any such exchange or quotation system,
such exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation” and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”; and provided
further that Dealer shall not exercise its rights under Section 12.9(b)(i) with
respect to a Change in Law referred to in clause (Y) of Section 12.9(a)(ii) of
the Equity Definitions except to the extent it is exercising its right to
terminate or adjust transactions as a result of a “Change in Law” event with
respect to other similarly situated customers.

 

  The parties agree that, for the avoidance of doubt, for purposes of
Section 12.9(a)(ii) of the Equity Definitions, “any applicable law or
regulation” shall include the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any rules and regulations promulgated thereunder and any
similar law or regulation, and the consequences specified in Section 12.9(b)(i)
of the Equity Definitions (as modified below) shall apply to any Change in Law
arising from any such act, rule or regulation.

 

Failure to Deliver:

Not Applicable.

 

Insolvency Filing:

Applicable.

 

Hedging Disruption:

Applicable; provided that

 

  (i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by
inserting the following three sentences at the end of such Section:

 

  “Such inability described in phrases (A) or (B) above shall not constitute a
“Hedging Disruption” unless (x) such inability does not result from factors
particular to Hedging Party (such as Hedging Party’s creditworthiness or
financial position, or particular actions or transactions undertaken by the
Hedging Party unrelated to the hedging of the Transaction) and (y) such
inability will result in continued performance by the Hedging Party under the
Transaction being commercially unreasonable or commercially impracticable.

 

11



--------------------------------------------------------------------------------

  For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”

 

  (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

Hedging Party:

Dealer or an affiliate of Dealer that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events.

 

Hedge Positions:

The definition of “Hedge Positions” in Section 13.2(b) of the Equity Definitions
shall be amended by inserting the words “or an affiliate thereof” after the
words “a party” in the third line.

 

Determining Party:

Dealer for all applicable Extraordinary Events.

Acknowledgments:

 

Non-Reliance:

Applicable.

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable.

 

Additional Acknowledgments:

Applicable.

 

  3. Mutual Representations, Warranties and Agreements.

In addition to the representations, warranties and agreements in the Agreement
and those contained elsewhere herein,each of Dealer and Counterparty represents
and warrants to, and agrees with, the other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA.

 

  (b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the Securities Act or an “accredited investor” as defined in
Section 2(a)(15)(ii) of the Securities Act.

 

  (c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

  (d) Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

12



--------------------------------------------------------------------------------

  4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) the representations and warranties of Counterparty set forth in Section 2
of the Purchase Agreement dated as of the Trade Date between Counterparty and
Barclays Capital Inc., , as representative of the initial purchasers (the
“Purchase Agreement”), are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein;

 

  (b) Counterparty is not as of the Trade Date or the Premium Payment Date, and
shall not be after giving effect to the transactions contemplated hereby,
“insolvent” (as such term is defined in Section 101(32) of the U.S. Bankruptcy
Code (Title 11 of the United States Code) (the “Bankruptcy Code”)) and on each
such date Counterparty would be able to purchase a number of Shares equal to the
Number of Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization;

 

  (c) Counterparty shall promptly provide written notice to Dealer upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Dealer;

 

  (d) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act;

 

  (e) Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings;

 

  (f) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness;

 

  (g) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction;

 

  (h) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (i) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

13



--------------------------------------------------------------------------------

  (j) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;

 

  (k) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

  (l) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction and (D) Counterparty has total assets of at least USD 50,000,000
as of the date hereof;

 

  (m) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

  (n) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of, or facilitating a distribution of, the
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act;

 

  (o) Counterparty has not entered into any obligation or undertaking that would
contractually limit it from effecting Net Share Settlement under the Transaction
and it agrees not to enter into any such obligation or undertaking that would
contractually limit it from effecting settlement pursuant to the Relevant
Settlement Method during the term of the Transaction;

 

  (p) Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Premium Payment Date and reasonably acceptable to Dealer in form and
substance, with respect to the organization and subsistence of Counterparty, the
due authorization, execution and delivery of this Confirmation, and, in respect
of the execution, delivery and performance of this Confirmation, the absence of
any violation of Counterparty’s certificate of incorporation or Counterparty’s
by-laws, containing customary exceptions, assumptions and qualifications, in
each case reasonably acceptable to Dealer;

 

  (q) Counterparty is entering into the Transaction, solely for the purposes
stated in the board resolution authorizing the Transaction (a copy of which, and
such other certificates as Dealer may reasonably request, Counterparty shall
deliver to Dealer on or before the Trade Date) and in its public disclosure, and
there is no internal policy, whether written or oral, of Counterparty that would
prohibit Counterparty from entering into any aspect of the Transaction;

 

14



--------------------------------------------------------------------------------

  (r) No Pennsylvania state or local law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares in connection with Dealer’
obligations under the Transaction, except as previously disclosed by
Counterparty to Dealer; and

 

  5. Other Provisions.

 

  (a) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty may be transmitted exclusively
through Agent.

 

  (b) Additional Termination Event.

(i) If (A) an Amendment Event occurs, (B) a Repayment Event occurs or (C) an
“Event of Default” with respect to Counterparty under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture occurs and the
Convertible Notes are declared immediately due and payable under the terms of
the Indenture, an Additional Termination Event shall occur in respect of which
(x) Counterparty shall be the sole Affected Party and the Transaction shall be
the sole Affected Transaction and (y) Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement;
provided that in the case of a Repayment Event the Transaction shall be subject
to termination only in respect of the number of Convertible Notes that cease to
be outstanding in connection with or as a result of such Repayment Event.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to (i) any term of the Indenture or the
Convertible Notes governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Notes (including changes to the conversion
rate, conversion settlement dates or conversion conditions), or (ii) any term
that would require consent of the holders of not less than 100% of the principal
amount of the Convertible Notes to amend, in each case without the prior written
consent of Dealer, such consent not to be unreasonably withheld.

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or
(D) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Notes pursuant to the terms of the Indenture as
in effect on the date hereof shall not be Repayment Events.

(ii) The receipt by Dealer from Counterparty, within the applicable time period
set forth under “Notice of Exercise” above, of any Notice of Exercise in respect
of the exercise of any Options that, according to such Notice of Exercise,
relate to Convertible Notes that are Make-Whole Convertible Notes shall
constitute an Additional Termination Event as provided in this paragraph. Upon
receipt of any such Notice of Exercise, Dealer

 

15



--------------------------------------------------------------------------------

shall designate the second Exchange Business Day prior to the related settlement
date for such Convertible Notes as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Make-Whole
Conversion Options”) equal to the lesser of (A) (x) the aggregate principal
amount of Make-Whole Convertible Notes specified in such Notice of Exercise,
divided by (y) USD 1,000 and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Make-Whole Conversion Options. Any
payment hereunder with respect to such termination (the “Make-Whole Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Make-Whole Conversion Options, (2) Counterparty were the sole Affected
Party with respect to such Additional Termination Event and (3) the terminated
portion of the Transaction were the sole Affected Transaction (and, for the
avoidance of doubt, in determining the amount payable pursuant to Section 6 of
the Agreement, the Calculation Agent shall not take into account any adjustments
to the Option Entitlement that result from corresponding adjustments to the
Conversion Rate pursuant to Section 10.03 or Section 10.04(f) of the Indenture);
provided that the amount of cash payable in respect of such early termination by
Dealer to Counterparty (determined, for the avoidance doubt, without regard to
the immediately following sentence or paragraph 5(n) below) shall not be greater
than [the product of (x) the Applicable Percentage and (y)] the excess of (I)(1)
the number of Make-Whole Conversion Options, multiplied by (2) the Conversion
Rate (after taking into account any applicable adjustments to the Conversion
Rate pursuant to Section 10.03 or Section 10.04(f) of the Indenture), multiplied
by (3) the Applicable Limit Price on the Settlement Date for the Option, over
(II) the aggregate principal amount of the related Make-Whole Convertible Notes,
as determined by the Calculation Agent in good faith and in a commercially
reasonable manner. Counterparty may irrevocably elect, if so designated in its
Notice of Exercise to Dealer as set forth above, to receive the Make-Whole
Unwind Payment in Shares, in which case, in lieu of making such Make-Whole
Unwind Payment as set forth above, Dealer shall deliver to Counterparty, within
a commercially reasonable period of time after such designation as determined by
Dealer (taking into account existing liquidity conditions and Dealer’s hedging
and hedge unwind activity or settlement activity in connection with such
delivery) a number of Shares equal to such Make-Whole Unwind Payment divided by
a price per Share determined by the Calculation Agent in good faith and in a
commercially reasonable manner.

 

  (c) Understanding and Acknowledgment. Counterparty understands and
acknowledges that notwithstanding any other relationship between Counterparty
and Dealer (and Dealer’s affiliates), in connection with the Transaction and any
other over-the-counter derivative transaction between Counterparty and Dealer or
Dealer’s affiliates, Dealer or its affiliates, as the case may be, is acting as
principal and is not a fiduciary or adviser to Counterparty in respect of any
such transaction, including any entry into or exercise, amendment, unwind or
termination thereof.

 

  (d)

Dividends. If at any time during the period from and including the Premium
Payment Date, to but excluding the Expiration Date, (i) an ex-dividend date for
a regular quarterly cash dividend occurs with respect to the Shares (an
“Ex-Dividend Date”), and that dividend is less than the Regular Dividend on a
per Share basis or (ii) if no Ex-Dividend date for a regular quarterly cash
dividend occurs with respect to the Shares in any quarterly dividend period of
Counterparty, then the Calculation Agent will make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, Option Entitlement
and/or any other variable relevant to the exercise, settlement or payment for
the Transaction to preserve the fair value of the Options to Dealer after taking
into account such dividend or lack thereof. “Regular Dividend” shall mean USD
0.20 per Share per quarter. Upon any adjustment to the Dividend Threshold Amount
(as

 

16



--------------------------------------------------------------------------------

  defined in the Indenture) for the Convertible Notes pursuant to
Section 10.04(d) or Section 10.05 of the Indenture, the Calculation Agent will
make a corresponding adjustment to the Regular Dividend for the Transaction.

 

  (e) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Options Equity Percentage as determined on such day is (i) equal to or greater
than 9% and (ii) greater by 0.5% than the Options Equity Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Options Equity Percentage as of the Trade
Date). The “Options Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the product of the Number of
Options in the aggregate and the Option Entitlement [under the Transaction and
any other bond hedge transaction between the parties] and (B) the denominator of
which is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’ hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Counterparty’s failure to provide Dealer with
a Repurchase Notice on the day and in the manner specified in this paragraph,
and to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person in respect of
the foregoing, such Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Counterparty may designate in such proceeding
and shall pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (c) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

17



--------------------------------------------------------------------------------

  (f) Rule 10b-18.

 

  (i) Except as disclosed to Dealer in writing prior to the date on which the
offering of the Convertible Notes was first announced, Counterparty represents
and warrants to Dealer that it has not made any purchases of blocks by or for
itself or any of its Affiliated Purchasers pursuant to the one block purchase
per week exception in Rule 10b-18(b)(4) under the Exchange Act during each of
the four calendar weeks preceding such date and the calendar week in which such
date occurs (“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as
defined in Rule 10b-18 under the Exchange Act). Counterparty agrees and
acknowledges that it shall not, and shall cause its affiliates and Affiliated
Purchasers not to, directly or indirectly (including by means of a derivative
instrument) enter into any transaction to purchase any Shares during the period
beginning on such date and ending on the day on which Dealer has informed
Counterparty in writing that it has completed all purchases of Shares to hedge
initially its exposure to the Transaction; provided that the foregoing shall not
apply to the Counterparty’s repurchase of shares of common stock concurrently
with the offering of Convertible Notes.

 

  (ii) On any day during any Conversion Period, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer or with Dealer’s
prior written consent.

 

  (iii) Counterparty agrees that it (A) will not, on any day during any
Conversion Period, make, or permit to be made (to the extent within
Counterparty’s reasonable control), any public announcement (as defined in Rule
165(f) under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
(B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and (C) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Counterparty’s average daily
Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct. In addition, Counterparty shall promptly notify
Dealer of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. “Merger Transaction” means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.

 

  (g)

Regulation M. Counterparty represents and warrants to Dealer that
(x) Counterparty (A) was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a “distribution”, as such

 

18



--------------------------------------------------------------------------------

  term is used in Regulation M under the Exchange Act (“Regulation M”), of any
securities of Counterparty, other than the distribution of the Convertible Notes
and (B) shall not engage in any “distribution,” as such term is defined in
Regulation M, of any securities of Counterparty other than a distribution
meeting the requirements of the exceptions set forth in sections 101(b)(10) and
102(b)(7) of Regulation M, until the second Exchange Business Day immediately
following the Trade Date, and (y) Counterparty shall notify Dealer in writing of
the start of a “restricted period”, as defined in Regulation M, no later than
the Scheduled Trading Day immediately before the start of any such restricted
period, to the extent Counterparty is engaged in any “distribution,” as such
term is defined in Regulation M, of any securities of Counterparty other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, on any day during any Conversion
Period.

 

  (h) Early Unwind. In the event the sale of Convertible Notes is not
consummated with the initial purchaser for any reason by the close of business
in New York on [    ], 2015 (or such later date as agreed upon by the parties)
([    ], 2015 or such later date as agreed upon being the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, except to the extent that the Early Unwind Date
occurred as a result of a breach of the Purchase Agreement by Dealer or any of
its affiliates, Counterparty shall reimburse Dealer for any costs or expenses
(including market losses, unless Counterparty agrees to purchase any such Shares
at the cost at which Dealer purchased such Shares) relating to the unwinding of
its hedging activities in connection with the Transaction (including any loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position). The amount of any such
reimbursement shall be determined by Dealer in its sole good faith discretion.
Dealer shall notify Counterparty of such amount and Counterparty shall pay such
amount in immediately available funds on the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that, subject to the proviso
included in this paragraph, upon an Early Unwind, all obligations with respect
to the Transaction shall be deemed fully and finally discharged.

 

  (i) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to paragraph 5(e) of
this Confirmation, its registration obligations pursuant to paragraph 5(p) of
this Confirmation, or its obligation to provide a Notice of Merger Consideration
pursuant to paragraph 2 of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

19



--------------------------------------------------------------------------------

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment except to the
extent that the greater amount is due to a Change in Tax Law after the date of
such transfer or assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all commercially reasonable costs
and expenses, including commercially reasonable counsel fees, incurred by Dealer
in connection with such transfer or assignment.

 

  (ii)

Notwithstanding any provision of the Agreement to the contrary, Dealer may,
subject to applicable law, freely transfer and assign all of its rights and
obligations under the Transaction or the Agreement without the consent of
Counterparty, (x) to any of its affiliates and (y) solely to the extent required
to eliminate an Excess Ownership Position as provided in the immediately
succeeding sentence, to any affiliate and/or any other recognized dealer in
transactions such as the Transaction, where in the case of both clauses (x) and
(y), the assignee shall have a rating (or whose guarantor shall have a rating)
for its long term, unsecured and unsubordinated indebtedness of A- or better by
Standard & Poor’s Ratings Services or its successor (“S&P”), or A3 or better by
Moody’s Investors Service, Inc. or its successor (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute rating agency mutually agreed by Counterparty and Dealer; provided
that either (1) the transferee in any such Transfer is a “dealer in securities”
within the meaning of Section 475(c)(1) of the Code or (2) the Transfer does not
result in a deemed exchange by Counterparty within the meaning of Section 1001
of the Code provided further that Counterparty will not, as a result of such
transfer and/or assignment, be required under the Agreement or this Confirmation
to (i) pay to the transferee or assignee an amount greater than the amount that
it would have been required to pay to Dealer in the absence of such transfer or
assignment or (ii) receive from the transferee or assignee an amount less than
the amount that Counterparty would have received from Dealer in the absence of
such transfer or assignment, in each case based on the circumstances in effect
on the date of such transfer. Dealer shall provide Counterparty with written
notice of any assignment.

 

20



--------------------------------------------------------------------------------

  If at any time at which (1) the Equity Percentage exceeds 9.0% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any relevant state corporate law or state or
federal bank holding company or banking laws, or other federal, state or local
laws, regulations, regulatory orders or organizational documents or contracts of
Counterparty that are applicable to ownership of Shares (“Applicable Laws”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person or could result in
an adverse effect on a Dealer Person, as determined by Dealer in its reasonable
discretion, under Applicable Laws and with respect to which such requirements
have not been met or the relevant approval has not been received minus (y) 1.0%
of the number of Shares outstanding on the date of determination (either such
condition described in clause (1) or (2), an “Excess Ownership Position”) and
Dealer is unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing terms and within a time period reasonably acceptable to it
of all or a portion of the Transaction pursuant to the preceding sentence such
that an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that an Excess Ownership
Position no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (x) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the Terminated Portion,
(y) Counterparty shall be the sole Affected Party with respect to such partial
termination and (z) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of paragraph 5(n) shall apply
to any amount that is payable by Dealer to Counterparty pursuant to this
sentence). The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (“Dealer Group”), beneficially own (within the meaning
of Section 13 of the Exchange Act) on such day and (B) the denominator of which
is the number of Shares outstanding on such day. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Dealer to
purchase, sell, receive or deliver any Shares or other securities to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform
Dealer’ obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

  (j) Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
Conversion Period or delivery times and how it will allocate the Shares it is
required to deliver under “Net Share Settlement” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Dealer will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Dealer would
otherwise be required to deliver on such Nominal Settlement Date.

 

21



--------------------------------------------------------------------------------

  (k) [Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer. Dealer will be acting for its own account
in respect of this Confirmation and the Transaction contemplated hereunder.]5

 

  (l) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with the
Transaction.

 

  (m) No Setoff. Obligations under the Transaction shall not be netted, recouped
or set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment, provided that both parties agree that subparagraph
(ii) of Section 2(c) of the Agreement shall apply to the Transaction.

 

  (n) Alternative Calculations and Dealer Payment on Early Termination and on
Certain Extraordinary Events. If Dealer owes Counterparty any amount in
connection with the Transaction (i) pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Dealer shall satisfy any such Payment Obligation by delivery of
Termination Delivery Units (as defined below) unless Counterparty elects for
Dealer to satisfy such Payment Obligation by delivery of cash by giving
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than noon New York time on the Early Termination
Date or other date the Transaction is cancelled or terminated, as applicable,
where such notice shall include a representation and warranty from Counterparty
that it is not, as of the date of the telephonic notice and the date of such
written notice, aware of any material non-public information concerning itself
or the Shares (where “material” shall have the meaning set forth in paragraph
5(t) below); provided that Dealer shall have the right, in its sole discretion
and notwithstanding any election by Counterparty to the contrary, to elect to
satisfy any such Payment Obligation (x) by delivery of Termination Delivery
Units in any event or (y) by delivery of cash in the event of (i) an Insolvency,
a Nationalization or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (ii) an
Event of Default in which

 

5 

Dealer to provide own Agent language as necessary.

 

22



--------------------------------------------------------------------------------

  Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control. Where Dealer is
required to deliver Termination Delivery Units, Dealer shall deliver to
Counterparty a number of Termination Delivery Units having a fair market value
(net of any brokerage and underwriting commissions and fees, including any
customary private placement fees) equal to the amount of such Payment Obligation
(such number of Termination Delivery Units to be delivered to be determined by
the Calculation Agent as the number of whole Termination Delivery Units that
could be purchased over a commercially reasonable period of time with the cash
equivalent of such Payment Obligation). If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units.” “Termination Delivery Units” means in the case
of a Termination Event, Event of Default, Additional Disruption Event or
Delisting, one Share or, in the case of Nationalization, Insolvency or Merger
Event, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event; provided that if such
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

  (o) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

  (p) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer
for the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election, either (i) in order to allow Dealer to
sell the Hedge Shares in a registered offering, make available to Dealer an
effective registration statement under the Securities Act and (A) enter into an
agreement, in form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters customary in form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into and comply
with a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance satisfactory to Dealer (in which case, the Calculation Agent
shall make any adjustments to the terms of the Transaction that are necessary,
in its reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement), or (iii) purchase the Hedge Shares from Dealer at the
closing price on such Exchange Business Days, and in the amounts, requested by
Dealer.

 

23



--------------------------------------------------------------------------------

  (q) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or shall be deemed to limit Dealer’s right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to the Transaction except in any U.S. bankruptcy proceedings of Counterparty;
provided, further, that nothing in this paragraph shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (s) Securities Contract. The parties hereto agree and acknowledge that Dealer
is one or more of a “financial institution” and “financial participant” within
the meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” (as such term is defined in Section 741(8) of the
Bankruptcy Code) or a “transfer” within the meaning of Section 546 of the
Bankruptcy Code and (B) that Dealer is entitled to the protections afforded by,
among other sections, Section 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code.

 

  (t) No Material Non-Public Information. On each day during the period
beginning on the date on which the offering of the Convertible Notes was first
announced and ending on the day on which Dealer has informed Counterparty in
writing that Dealer has completed all purchases of Shares or other transactions
to hedge initially its exposure with respect to the Transaction, Counterparty
represents and warrants to Dealer that it is not aware of any material
non-public information concerning itself or the Shares. “Material” information
for these purposes is any information to which an investor would reasonably
attach importance in reaching a decision to buy, sell or hold Shares.

 

  (u)

Right to Extend. Dealer may postpone any Potential Exercise Date or postpone or
extend any other date of valuation or delivery with respect to some or all of
the relevant Options as applicable (in which event the Calculation Agent shall
make appropriate adjustments to the Settlement Amount for such Options), if
Dealer determines, in its reasonable discretion based on the advice of counsel
to Dealer, that such postponement or extension is reasonably necessary or
appropriate to preserve Dealer’s or its affiliate’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
or its affiliate to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
or such affiliate were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer and/or such affiliate,
provided that such requirements, policies and procedures are generally
applicable in similar situations and applied to the Transaction in a
non-discriminatory manner; provided that in no event shall Dealer have the right
to so

 

24



--------------------------------------------------------------------------------

  postpone or add any Trading Day(s) or any such other date beyond the 50th
Trading Day immediately following the last Trading Day of the relevant
Conversion Period.

 

  (v) Wall Street Transparency and Accountability Act of 2010. The parties
hereby agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation, any
Transaction hereunder or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased cost, regulatory change
or similar event under this Confirmation, the Equity Definitions or the
Agreement (including, but not limited to, any right arising from any Change in
Law, Insolvency Filing, Hedging Disruption or Illegality (as defined in the
Agreement)).

 

  (w) Governing Law. This Confirmation and the Agreement, and any claims, causes
of action or disputes arising hereunder or thereunder or relating hereto or
thereto, shall be governed by the laws of the State of New York (without
reference to choice of law doctrine that would lead to the application of the
laws of any jurisdiction other than New York).

 

  (x) Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.

 

  (y) Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

  (z) Amendments to Equity Definitions.

 

  (i) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (ii) Section 12.7(b) of the Equity Definitions is hereby amended by deleting
the words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

 

  (aa) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

25



--------------------------------------------------------------------------------

  (bb) [2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this section:

 

  1. Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;

 

  2. Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

 

  3. The Local Business Days for such purposes in relation to Dealer and
Counterparty is New York, New York, USA.

 

  4. The following are the applicable email addresses.

 

Portfolio Data: Dealer: [e-mail address] Counterparty: [e-mail address] Notice
of discrepancy: Dealer: [e-mail address] Counterparty: [e-mail address] Dispute
Notice: Dealer: [e-mail address] Counterparty: [e-mail address]]6

 

  (cc) NFC Representation Protocol. The parties agree that the provisions set
out in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol
published by ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall
apply to the Agreement as if each party were an Adhering Party under the terms
of the NFC Representation Protocol. In respect of the Attachment to the
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this section (and
references to “the relevant Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to this Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. Counterparty confirms that it enters into this Agreement as a party
making the NFC Representation (as such term is defined in the NFC Representation
Protocol). Counterparty shall promptly notify Dealer of any change to its status
as a party making the NFC Representation.]

 

6  Dealer to advise.

 

26



--------------------------------------------------------------------------------

  (dd) Part 2(b) of the ISDA Schedule – Payee Representation:

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation established under the laws of the State of
Pennsylvania and is a U.S. person (as that term is defined in
Section 7701(a)(30) of the United States Internal Revenue Code of 1986, as
amended).

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

(A) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

(B) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.

 

  (ee) Part 3(a) of the ISDA Schedule – Tax Forms:

Party Required to Deliver Document

 

Form/Document/Certificate Date by which to be Delivered Counterparty A complete
and duly executed United States Internal Revenue Service Form W-9 (or successor
thereto.) (i) Upon execution and delivery of this Agreement; (ii) promptly upon
reasonable demand by Dealer; and (iii) promptly upon learning that any such Form
previously provided by Counterparty has become obsolete or incorrect. Dealer A
complete and duly executed United States Internal Revenue Service Form W-8ECI
(or successor thereto.) (i) Upon execution and delivery of this Agreement; and
(ii) promptly upon learning that any such Form previously provided by Dealer has
become obsolete or incorrect.

 

  (ff) Withholding Tax Imposed on Payments to Non-US Counterparties under the
United States Foreign Account Tax Compliance Act . “Tax” and “Indemnifiable
Tax,” each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “ Code ”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “ FATCA Withholding Tax ”). For the avoidance of
doubt, a Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (gg) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder (a “Section 871(m) Withholding Tax”). For
the avoidance of doubt, a Section 871(m) Withholding Tax is a Tax the deduction
or withholding of which is required by applicable law for the purposes of
Section 2(d) of the Agreement.

 

27



--------------------------------------------------------------------------------

  (hh) Additional ISDA Schedule Terms

Automatic Early Termination. The “Automatic Early Termination” provision of
Section 6(a) of the Agreement will not apply to Dealer and will not apply to
Counterparty.

(ii) Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to the Transaction.

(iii) Severability. In the event any one or more of the provisions contained in
this Confirmation or the Agreement shall be held illegal, invalid or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.

 

  6. Account Details:

 

  (a) Account for payments to Counterparty:

InterDigital, Inc.

ABA:                 

Acct:                  InterDigital, Inc.

Acct No.:          

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

 

  (b) Account for payments to Dealer:

 

Bank:

[                            ]

ABA#

[                            ]

BIC:

[                            ]

Acct:

[                            ]

Beneficiary:

[                            ]

Ref:

[                            ]7

 

  7. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.

 

  8. Notices:

For purposes of this Confirmation:

 

 

7  Dealer to confirm.

 

28



--------------------------------------------------------------------------------

  (a) Address for notices or communications to Counterparty:

InterDigital, Inc.

200 Bellevue Parkway, Suite 300,

Wilmington, Delaware 19809-3727

Attention:           Richard Brezski

Telephone: (+1) 302.281.3621

Facsimile: (+1) 302-281-3761

with a copy to:

InterDigital, Inc.

200 Bellevue Parkway, Suite 300,

Wilmington, Delaware 19809-3727

Attention:           Jannie Lau

Telephone: (+1) 302.281.3614

Facsimile: (+1) 302-281-3763

 

  (b) Address for notices or communications to Dealer:

[                    ].

[                    ]

[                    ]

Attention:         [            ]

Telephone: [                  ]

Facsimile:    [                   ]

with a copy to:

[            ].

[            ]

[            ]

Attention:         [            ]

Telephone: [                  ]

Facsimile:    [                   ]

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

29



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fullyexecuted
Confirmation to Dealer at [            ]8. Originals shall be provided for your
execution upon your request.

Very truly yours,

[DEALER]

acting solely as Agent in connection with the Transaction

 

By:

 

Name: [                ] Title:   Authorized Signatory

Accepted and confirmed as of the Trade Date:

INTERDIGITAL, INC.

 

By:

 

Name: Title:

 

8  Dealer to provide.

 

30



--------------------------------------------------------------------------------

SCHEDULE A

For purposes of the Transaction, the following terms shall have the following
values/meanings:

 

1. Strike Price: USD    [            ]

 

2. Premium: USD        [            ]

 

31